Citation Nr: 0107394	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-01 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 26, 
1996, for an award of service connection for pes planus and 
hallux valgus with probable tarsal coalition.

(The issue of whether a November 1987 or April 1996 decision 
of the Board of Veterans' Appeals, each of which denied 
service connection for bilateral foot disability, should, in 
either instance, be revised or reversed on the grounds of 
clear and unmistakable error is the subject of a separate 
decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina which granted service connection for 
pes planus and hallux valgus with probable tarsal coalition, 
evaluated as 10 percent disabling effective August 26, 1996.  

The appeal was docketed at the Board in 1999.  A video 
conference hearing was conducted by the undersigned in August 
1999.


FINDING OF FACT

Subsequent to the most recent Board denial, in April 1996, of 
entitlement to service connection for bilateral foot 
disability, the veteran's reopened claim for such benefit was 
not received prior to August 26, 1996.


CONCLUSION OF LAW

The requirements for an effective date earlier than August 
26, 1996, for an award of service connection for pes planus 
and hallux valgus with probable tarsal coalition, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Under the law, in the context of this issue on appeal, the 
effective date for an award of compensation based on a claim 
reopened after a final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran asserts generally that the proper effective date 
for his recent award of service connection for pes planus and 
hallux valgus with probable tarsal coalition should coincide 
with the time of his discharge from service, inasmuch as his 
initial claim for related service connection was filed within 
one year thereafter and service medical records indicated 
that his preexisting pes planus had been aggravated in 
service.  As his apparently principal contention, however, he 
asserts that the proper effective date for his recent award 
of service connection for pes planus and hallux valgus with 
probable tarsal coalition should, in any event, date from his 
period of service, since Board decisions denying related 
service connection, dated in November 1987 and April 1996, 
involved, in each instance, clear and unmistakable error.  

The record reflects that, in conjunction with an initial 
claim for service connection for a "[b]ilateral [foot] 
condition" which was submitted to VA in May 1984, such 
benefit was denied by the Board in a decision dated in 
November 1987.  In such decision it was found that the 
veteran's preexisting pes planus "did not increase in 
severity during service."  In April 1996, service connection 
for bilateral foot disability was denied on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  The April 1996 Board decision indicated that none 
of the evidence submitted since November 1987 was 
demonstrative of aggravation occasioned the veteran's 
preexisting bilateral foot disability during "his period of 
military service."  Based on the evidence which was then of 
record, the April 1996 Board decision became final.  
38 U.S.C.A. § 7104 (West 1991).  

On August 26, 1996, the veteran submitted to the RO a claim 
for a total rating for compensation purposes based on 
individual unemployability.  On September 5, 1996, a 
statement was received from him in which he "requested re-
evaluation" for service connection for bilateral foot 
disability.  The RO has considered August 26, 1996, as the 
date of receipt of the claim.  In conjunction with such 
reopened claim, the veteran submitted an August 1996 
statement from a VA physician wherein it was indicated that 
the veteran then had "severe" bilateral pes planus, and that 
such condition "appear[ed] to have worsened since his 
original paperwork from the military documented that he 
[then] had mild pes planus."  Submitted at the same time was 
an August 1996 statement from Thomas Hagan, D.P.M., wherein 
the podiatrist affirmatively opined that the veteran's 
preexisting "moderate" pes planus was, owing to various 
service activities including running, "aggravated" therein.  
Thereafter, the RO received an October 1997 statement from 
the same VA physician who had submitted the August 1996 item; 
in the latter submission, such physician indicated that, 
owing to the symptoms experienced by the veteran in service, 
he was of the view that the veteran had sustained 
"aggravat[ion of] his preexisting" pes planus "while serving 
on active duty".  Based apparently dispositively on the 
latter item, the RO, in a rating decision entered in December 
1997, awarded service connection for pes planus and hallux 
valgus with probable tarsal coalition, evaluated as 10 
percent disabling, effective from August 26, 1996.  

When the veteran was examined for service entrance purposes 
in June 1980, the examination report reflects specific 
notation of pes planus of moderate (i.e., "mod") severity.  
Shortly thereafter, as was observed in the November 1987 
Board decision, service medical records reflect that the 
veteran was seen for pain involving each foot.  His physical 
activities were pertinently restricted by profile in 
September 1981.  When the veteran was seen in November 1983, 
at which time he indicated that his feet had been painful 
since basic training, he (as was noted in the November 1987 
decision) was assessed as having congenital pes planus 
involving each foot; he had indicated that measures including 
boot modifications and the wearing of "shoe inserts" had been 
of no avail to alleviate his foot pain.  When he was examined 
for service separation purposes in December 1983, the veteran 
was noted to have pes planus and chondromalacia involving 
each foot.  He was discharged from service in March 1984.  
When he was thereafter examined by VA in August 1984, the 
pertinent diagnosis was bilateral pes planus with foot pain.  
While the veteran submitted items including private medical 
reports and copies of some service medical records in 
conjunction with a subsequent (i.e., after the November 1987 
Board denial) attempt to reopen his claim for service 
connection for bilateral foot disability, the Board, in April 
1996, determined that this evidence, in its entirety, was 
"either cumulative or not relevant."  The veteran presently 
makes no allegation controverting such determination.  

In considering the veteran's claim for an effective date 
earlier than August 26, 1996, for an award of service 
connection for pes planus and hallux valgus with probable 
tarsal coalition, the Board would reiterate that his 
apparently principal contention involves an allegation that 
Board decisions denying related service connection, dated in 
November 1987 and April 1996, involved, in each instance, 
clear and unmistakable error (CUE) and that, therefore, the 
proper effective date for his recent award of related service 
connection should run from his period of service.  In a 
separate decision under a separate docket number, the Board 
has found that the November 1987 and April 1996 Board 
decisions denying service connection for bilateral foot 
disability did not contain CUE.  Thus, this assertion does 
not provide a basis for an earlier effective date for the 
grant of service connection for bilateral foot disability.

As previously noted, the above-cited Board denials (the 
latest dated in April 1996) of service connection for 
bilateral foot disability became final.  As noted earlier, 
the proper effective date for the grant of service connection 
would be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  Subsequent to the 
April 1996 Board decision, the veteran did not attempt to 
reopen his claim for service connection for bilateral foot 
disability until a statement was received from the veteran on 
September 5, 1996.  The RO has identified the date of receipt 
of the claim as August 26, 1996.  In the absence of any 
intervening item which might conceivably be construed as 
comprising a related reopened claim, the date of receipt of 
the veteran's above-cited reopened claim, i.e., September 5, 
1996, is, pursuant to the law and regulations set forth 
above, the proper effective date for the veteran's award of 
service connection (granted in the December 1997 rating) for 
pes planus and hallux valgus with probable tarsal coalition.  
While the RO has identified August 26, 1996, as the date of 
receipt of the claim, the Board finds no reason to disturb 
this conclusion.  Accordingly, entitlement to an effective 
date for service connection for pes planus and hallux valgus 
with probable tarsal coalition prior to August 26, 1996, is 
not established.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In making this determination, the Board has considered the 
veteran's hearing testimony.  For the reasons discussed 
herein, his arguments, as set forth at that time, are not 
considered by the Board to provide a basis for a favorable 
decision.


ORDER

An effective date earlier than August 26, 1996, for an award 
of service connection for pes planus and hallux valgus with 
probable tarsal coalition, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

